Case 2:13-cr-00101-GMN-EJY Document 12 Filed 11/23/20 Page 1 of 3
         Case 2:13-cr-00101-GMN-EJY Document 12 Filed 11/23/20 Page 2 of 3
•
                                                                 -FILED               -RECEIVED
                                                                 -ENTERED             -SERVEDON
     1   NICHOLAS A. TRUTANICH                                                  COUNSEUPARTIES OF RECORD
         United States Attorney
     2   NevadaBar No. 13644                                              NOV 2 0 2020
         DANIEL R. SCHIESS
     3   NevadaBar No. 5483
         Assistant United States Attorney                              CLERK US DISTRICT COURT
                                                                         DISTRICT OF NEVADA
     4   501 Las VegasBlvd. South, Suite 1100                   BY:
         Las Vegas, Nevada 89101                                                                 DEPUTY
     5   PHONE: (702) 388-6336
         FAX: (702) 388-5087
     6   dan.schiess@usdoj.gov
         Attorneys representing the United States

                                     UNITED STATES DISTRICT COURT
     8                                    DISTRICT OF NEVADA

     9    UNITED STATES OF AMERICA,
                                                           2:13-CR-00101-GMN-EJY
    10                    PLAINTIFF,
                                                            APPLICATION AND PROPOSED
    11            vs.                                       ORDER UNSEALING INDICTMENT
                                                            AND ARREST WARRANT
    12    NIKITAKISLITSIN,
                                                            FILED UNDER SEAL
    13                    DEFENDANT.
    14

    15           The United States, by and through the undersigned attorneys, respectfully applies to this
         Court for an order unsealing the indictment and arrest warrant in this case for the limited
    16
         purpose of disclosure to and by law enforcement personnel, including foreign authorities, for
    17
         use in locating or arresting the defendant.
    18
    19 DATED this 20th day of November, 2020.

    20                                                      Respectfully submitted,

    21                                                      NICHOLAS A. TRUTANICH

                                                                                4J/�L
                                                            United States Attorney
    22
                                                                        �-A-

    23                                                                   eng for Daniel R. Schiess
                                                            Assistant United States Attorney
    24
Case 2:13-cr-00101-GMN-EJY Document 12 Filed 11/23/20 Page 3 of 3




           23rd
